Case 13-50530-CSS Doc567 Filed 06/18/19 Page 1 of 2

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

In re:
ASHINC Corp

Debtors.

ee A a aa a

Chapter 11

Case No. 12-11564 (KBO)

 

CATHERING E. YOUNGMAN, LITIGATION
TRUSTEE FOR ASHINC CORPORATION, ET. AL.,
AS SUCCESSOR TO THE OFFICICAL COMMITTEE
OF UNSECURED CREDITORS OF ASHINC
CORPORATION, AND ITS AFFILIATED

DEBTORS,

Plaintiff,

BLACK DIAMOND OPPORTUNITY FUND II, LP,
BLACK DIAMOND CLO 2005-1 LTD., and
SPECTRUM INVESTMENT PARTNERS, L.P.,

Intervenors,
v.

YUCAIPA AMERICAN ALLIANCE FUND I, L.P.,
YUCAIPA AMERICAN ALLIANCE (PARALLEL)
FUND I, L.P., YUCAIPA AMERICAN ALLIANCE
FUND II, L.P., YUCAIPA AMERICAN ALLIANCE
(PARALLEL) FUND I, L.P., MARK
GENDREGSKE, JOS OPDEWEEGH, JAMES
FRANK, DEREX WALKER, JEFF PELLETIER,
IRA TOCHNER, and JOSEPH TOMCZAK,

Defendants.

Nowe Nee Nome Nem Nome Ne Nee Nee Nee” Ne Nee” Nee Nee Ne Nee ree Nee Se Wee’ Ne Ne” Nene Meee’ Nee” Nee” ne Nee”

Adv. Proc. No. 13-50530

 

CATHERINE E. YOUNGMAN, LITIGATION
TRUSTEE FOR ASHINC CORPORATION, ET AL.,
AS SUCCESSOR TO BLACK DIAMOND
OPPORTUNITY FUND II, LP, BLACK DIAMOND
CLO 2005-1 LTD., SPECTRUM INVESTMENT
PARTNERS, L.P., BLACK DIAMOND
COMMERCIAL FINANCE, L.L.C., as co-
administrative agent, and SPECTRUM
COMMERCIAL FINANCE LLC, as co-
administrative agent,

Plaintiff,

New! Neue Nee Nee Nee Nee Nome Nee ree ee’ Nee” nee” ee”

Adv. Proc. No. 14-50971
Case 13-50530-CSS Doc 567

Vv.

YUCAIPA AMERICAN ALLIANCE FUND I, L.P.,
YUCAIPA AMERICAN ALLIANCE (PARALLEL)
FUND f, L.P., YUCAIPA AMERICAN ALLIANCE
FUND HI, L.P., YUCAIPA AMERICAN ALLIANCE
(PARALLEL) FUND II, L.P., RONALD BURKLE,
JOS OPDEWEEGH, DEREX WALKER, JEFF
PELLETIER, IRA TOCHNER, and JOSEPH
TOMCZAK,

Defendants.

Filed 06/18/19 Page 2 of 2

 

FR

DGE

AND NOW, this 18th day of June, 2019, it is hereby ORDERED that the above

adversary cases are TRANSFERRED to the Honorable Karen B. Owens for all further

proceedings and dispositions.!

 

(AZ

“— Christopher S. Sontchi
Chief Judge

' When filing papers, please include the initials of the Judge assigned to the case.

 
